NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Submitted June 18, 2008*
                                     Decided June 26, 2008

                                             Before

                                JOHN L. COFFEY, Circuit Judge

                                KENNETH F. RIPPLE, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 08-1357

In re: ANTHONY FIELDS,                                Appeal from the United States District Court
        Debtor.                                       for the Northern District of Illinois, Eastern
                                                      Division.
ANTHONY FIELDS,
    Defendant-Appellant,                              No. 07 C 1432

       v.                                             John A. Nordberg,
                                                      Judge.
RALPH BOOKER,
     Plaintiff-Appellee.

                                           ORDER

        Anthony Fields sought bankruptcy protection in 2003. Shortly after Fields filed for
bankruptcy, Ralph Booker sued Fields in state court, to rescind a property sale because Fields
had failed to pay for the property. The bankruptcy filing stayed the state-court case. Booker


       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See Fed. R. App. P.
34(a)(2).
No. 08-1357                                                                                     Page 2

then filed a “proof of claim” in the bankruptcy court for the amount he sought from Fields; he
then filed an adversary complaint in the bankruptcy court, seeking a determination of the amount
he was owed by Fields and a declaration that the debt was nondischargeable. Fields defaulted on
that complaint, and in September 2005 the bankruptcy court declared the debt nondischargeable
and entered judgment in Booker’s favor in the amount of $2,800,000. In January 2007, Fields
sought relief from that judgment; he argued that he had committed excusable neglect by failing
to defend against Booker’s adversary complaint. See BANKR. R. 9024; FED. R. CIV. P. 60(b). The
bankruptcy court denied his motion. Fields then appealed that decision to the district court,
which affirmed the ruling. Fields now appeals from the district court’s decision. We affirm the
judgment of the district court.

        When the bankruptcy court denied Fields’s motion for relief from judgment, the court
entered an order stating that the motion was denied “[f]or reasons stated in open court.” R.3 at 1.
The district court, when reviewing Fields’s appeal from this ruling, determined that the appeal
was “doomed at the outset” because Fields had not provided the court with a transcript from that
hearing. R.15 at 1. Without a transcript, the court explained, it was impossible to review the
bankruptcy court’s reasoning. The district court opined that Booker had submitted sound
justifications for the bankruptcy court’s denial of Fields’s post-judgment motion, which Fields
had not adequately disputed.

        As a preliminary matter, we are satisfied that we have jurisdiction over this case. Booker
implies that we do not have jurisdiction; he contends that the bankruptcy court’s decision on his
adversary complaint was not final because the bankruptcy case was still ongoing when Fields
appealed to the district court. However, we have established that the finality of a decision
resolving an adversary action does not turn on whether the entire bankruptcy proceeding has
been terminated. See In re UAL Corp., 411 F.3d 818, 821 (7th Cir. 2005). In this case, the
bankruptcy court issued a final decision in Booker’s adversary action against Fields on
September 15, 2005, when the court entered a default judgment and declared that the amount
owing to Booker was nondischargeable. This decision is therefore final because it resolved a
discrete dispute that is equivalent to a stand-alone lawsuit. See Bank of Am. v. Moglia, 330 F.3d
942, 944 (7th Cir. 2003); In re Szekely, 936 F.2d 897, 899 (7th Cir. 1991). The “final disposition
of any adversary proceeding falls within our jurisdiction.” Zedan v. Habash, No. 07-1286, 2008
U.S. App. LEXIS 12693, at *10 (7th Cir. June 16, 2008) (holding that this court had jurisdiction
to review a district court’s order affirming a bankruptcy court’s dismissal of an adversary
complaint with prejudice); see also In re Teknek, 512 F.3d 342, 345 (7th Cir. 2008).

         On appeal to this court, Fields raises a variety of contentions. He does not explain,
however, why he never submitted a transcript of the hearing on his motion. He asserts in his
brief that this transcript was included in the record for the district court’s review, but we, like the
district judge, cannot find it. Our thorough search of docket sheets from the bankruptcy
proceedings as well as the district court shows that Fields never ordered a transcript of that
hearing. This failure has left us without any factual basis from which we could meaningfully
review the issues he raises. See FED. R. APP. P. 10(b)(2); Birchler v. Gehl, 88 F.3d 518, 520 (7th
Cir. 1996). The determination of excusable neglect is “an equitable one, taking account of all
No. 08-1357                                                                               Page 3

relevant circumstances surrounding the party’s omission.” Pioneer Inv. Serv. Co. v. Brunswick
Assocs. P’ship, 507 U.S. 380, 395 (1993); see also Lewis v. Sch. Dist. # 70, 523 F.3d 730, 740
(7th Cir. 2008). Without knowing all of the relevant circumstances discussed at the hearing, we
have no basis from which to conclude that the bankruptcy court committed error. Under these
circumstances, we must affirm the judgment of the district court.


                                                                                    AFFIRMED